OPINION — AG — THE LIQUEFIED PETROLEUM GAS ADMINISTRATOR WOULD BE WITHIN HIS RIGHTS TO REFUSE TO RENEW A PERMIT OF THE PETERSON GAS COMPANY TO CONTINUE OPERATION IN OKLAHOMA, UNLESS THE LAWS OF THE STATE OF ARKANSAS AND THE RULES AND REGULATIONS COVERING THE STORAGE AND DISPENSING OF LP GAS PERMIT THE OPERATION OF SUCH BUSINESS BY CITIZENS, FIRMS OR CORPORATIONS OF OKLAHOMA UNDER THE SAME OR SUBSTANTIALLY SIMILAR TERMS AND CONDITIONS AS THOSE REQUIRED FOR SUCH OPERATION IN THIS STATE; INDEED, IF WOULD BE THE DUTY OF THE ADMINISTRATOR TO REFUSE SUCH PERMIT. (HARVEY CODY)